Citation Nr: 1016677	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected right knee disability.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to 
August 2006.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  


FINDING OF FACT

Since the grant of service-connection, the Veteran's right 
knee disability has been manifested by painful motion, 
limitation of flexion to no worse than 100 degrees, 
limitation of extension to no greater than 0 degrees, and 
additional functional impairment upon repetitive motion as 
evidenced by pain, weakness, fatigue, lack of endurance and 
lack of coordination.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for the 
service-connected right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257 and 
5259, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
is being granted an increased rating back to the date of 
service connection, staged ratings are inappropriate here.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

History and Analysis

A January 2007 rating decision granted the Veteran service 
connection and assigned an initial rating of 10 percent, 
effective from September 1, 2006, the day after discharge 
from military service.  

An October 2006 VA examiner noted that the Veteran reported 
daily pain, the lowest of which was 3/10.  There was pressure 
pain, particularly on the medial side and during the day it 
is a 5 to 6/10.  At the end of the day, the Veteran's pain 
often goes up to 7/10 to 8/10.  The Veteran reported the knee 
did not give out, lock up, get red or get hot.  It did 
occasionally swell.  Physical examination revealed the 
Veteran's knee was cool to touch, with no erythema or 
increased temperature.  Bony prominences were in gross 
alignment.  There was no pain on deep palpation of the knee 
joint.  Flexion was to 100 degrees with pain.  Extension was 
to 0 degrees with immediate pain, particularly on the medial 
side.  Balloon test was negative, anterior and posterior 
drawer tests were negative and McMurray test was negative.  
Muscle strength was decreased to 2/5.  Quadriceps atrophy was 
apparent.  Repetitive extension and flexion immediately 
caused increased pain, weakness, fatigue, lack of endurance, 
lack of coordination, but there was no further decrease in 
range of motion.  Gait was steady and tandem walking was 
steady.  Romberg was negative and the Veteran was able to 
balance on his toes and heels, although this cause knee pain.  
The Veteran was diagnosed with chondromalacia with 
oesteochondral defect of the right knee, ACL repair done 2 
times prior to service.  The Veteran was also diagnosed with 
mild arthritis of the medial tibiofemoral joint space of the 
right knee.  The Veteran complained of medial pain, which the 
examiner noted was generally the hallmark of arthritis.  

The Board notes that the Veteran seems to contend in his May 
2009 substantive appeal that the October 2006 VA examination 
was inadequate, in that the range of motion measurements were 
incorrect and that the Veteran's knee had deteriorated 
rapidly.  The Board has reviewed the findings from the 
October 2006 VA examination and the examination of the 
Veteran appears to be both thorough and complete, with an 
extensive review of the Veteran's history and subjective 
complaints, as well as a full physical examination of the 
Veteran's knee.  Range of motion and other testing was 
conducted.  In addition, there is no indication of prejudice 
on the part of the examiner from a review of the record 
before the Board and there is no competent medical evidence 
rebutting the examiner's findings.  

VA treatment records from April 2007 to July 2009 show the 
Veteran underwent a medial and lateral partial right knee 
meniscectomy in March 2009 and was released the same day on 
crutches.  At his first follow-up in April 2009, he was off 
the crutches and the examiner found the knee was doing well.  
There was no effusion, erythema or warmth and range of motion 
was well maintained.  The Veteran had a negative drawer test 
and maybe a very slight +1 Lachman's test.  A June 2009 VA 
treatment record noted that the Veteran had good range of 
motion with no overt instability.  A July 2009 VA treatment 
record shows the Veteran continued complaining of right knee 
pain.  The examiner noted that there was no putting edema, 
pulses were intact and no varicosities.  The examiner found 
right knee with decreased range of motion, crepitus and pain.  
Atrophy of the quads and hamstrings was noted.  The examiner 
discussed a possible total joint replacement at an early age.  

A December 2009 private operative noted shows the Veteran 
underwent a right total knee arthroplasty.  

The Veteran was granted a temporary total rating for his 
right knee disability based on the need for convalescence 
following surgery from March 25, 2009 to May 1, 2009.  The 
Veteran was also granted a temporary total rating for his 
right knee disability based on the need for convalescence 
following knee replacement surgery from December 8, 2009 to 
February 1, 2011.  Therefore, the Board notes that the 
pertinent periods of time on appeal are from the grant of 
service connection, September 1, 2006 to March 25, 2009 and 
from May 1, 2009 to December 8, 2009.  

The Veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5260, which is 
analogous to limitation of motion of the leg.  Diagnostic 
Codes 5260 and 5261 relate to limitation of motion of the 
leg.  Under these codes, the disability can be rated anywhere 
from noncompensable to 50 percent disabling, depending on the 
degree of limitation of flexion or extension.

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And a maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

The Veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  A maximum 30 percent evaluation is 
awarded if the disability is found to be severe.

Based on the foregoing, although the RO assigned a 10 percent 
initial rating for the Veteran's right knee disabilities, 
Board finds that an initial 20 percent evaluation is 
warranted for the Veteran's right knee disability.  

Specifically, range of motion studies completed on the 
Veteran's bilateral knees at the October 2006 VA examination 
revealed flexion to 100 degrees, which warrants a 
noncompensable rating under Diagnostic Code 5260.  The 
Veteran was also shown to have limitation of extension to 0 
degrees.  Hence, he meets the criteria for a noncompensable 
rating for his knees under DC 5261.  However, he does have 
painful motion and so meets the criteria for a 10 percent 
rating under DC 5003.  The Board notes that the other 
treatment records contained in the claims file do not contain 
range of motion study results, although the Board does 
observe that a June 2009 VA examiner (lateral partial right 
knee meniscectomy) found the Veteran had good range of motion 
and a July 2009 VA examiner noted decreased range of motion.  

For the purposes of Diagnostic Code 5257, the preponderance 
of the evidence is against an objective finding of laxity, 
instability or recurrent subluxation.  VA examiners have 
indicated that the objective evidence shows no instability, 
laxity or recurrent subluxation (October 2006 VA examination, 
June 2009 VA treatment record), aside from one isolated 
treatment record shortly after one of his surgeries (April 
2009 VA treatment record).  There is some evidence of 
cartilage issues, but there is no detail or indication that 
any cartilage issues, semilunar were symptomatic (March 2009 
operative report) and there is no evidence of ankylosis, 
therefore Diagnostic Codes, 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the 
Veteran suffers impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are not applicable in this 
case, either.  

However, the October 2006 VA examiner found objective 
evidence of pain, weakness, fatigue, lack of endurance and 
lack of coordination upon repetitive motion.  Such findings 
are evidence of additional functional impairment as evidenced 
by pain on motion as well as weakened movement, excess 
fatigability and incoordination after even the least 
strenuous repetitive motion exercise.  Upon consideration of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, the Board finds 
that such evidence supports the next higher rating of 
20 percent.  

To assign a higher, 30 percent, rating, the evidence would 
have to establish that the Veteran's left and right knee 
disabilities are manifested by limitation of flexion to 15 
degrees or limitation of extension to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5260, 5261.  Such has not been shown here.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the Veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected right knee disability, more 
nearly approximates the criteria for a 20 percent rating, but 
no higher, from the date of service connection.  38 C.F.R. § 
4.7.  

Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his right knee disability 
during the period of time on appeal (not including the time 
for which he is receipt of temporary total rating).  In 
addition, there is no indication in the record that his right 
knee disability alone markedly interfered with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule (which contemplates industrial 
impairment) during the period of time on appeal.  In sum, 
there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
right knee disability, by a letter in October 2006, before 
the adverse rating decisions that are the subject of this 
appeal.  This October 2006 letter provided the Veteran with 
the specific notice required by Dingess, supra, including 
information necessary for establishing an initial rating and 
regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private medical records are contained in 
the claims file.  The Veteran was given a VA examination in 
connection with the claim.  Statements of the Veteran have 
been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





ORDER

An initial 20 percent rating for a right knee disability is 
granted back to the date of service connection, subject to 
the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


